Citation Nr: 1816964	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an increased evaluation for DDD of the lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in New York, New York.

A hearing was held before the undersigned in May 2013.  The transcript is of record.

These matters were previously before the Board in January 2014 when they were remanded for further development (i.e. notice, records, VA examination/opinion).  The Board finds that there has been substantial compliance with the directives of its remand.

The issues of entitlement to an increased rating for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a right knee disability causally related to, or aggravated by, service or a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.037, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's contention is that he has a right knee disability secondary to his service-connected back disability.  He testified at the 2013 Board hearing that he was not contending that service connection was warranted on a direct incurrence basis, but rather contends that it is due to an altered gait/weight bearing on the back (see Board hearing transcript page 9).  

In an August 2012 VA Form 9, he stated that his back disability has caused lower extremity pain, numbness, and weakness, and that he has to "overcompensate to the point that [his] right knee is now painful and [he] lack[s] range of motion in it."  (For purposes of completeness, the Board has also considered whether service connection is warranted on a direct incurrence basis.)

The Board finds that service connection is not warranted on a direct incurrence or secondary basis.  Initially, the Board finds that service-connection is not warranted on a direct incurrence basis as the Veteran's service treatment records (STRs) are negative for a right knee disability, there is no competent credible evidence of chronic symptoms since service, and, as noted below, the Veteran has contended an onset of symptoms more than three decades after separation from service.  In addition, the December 2014 VA clinical opinion is against a finding of service connection on a direct incurrence basis.  

Next, the Board will address the Veteran's contention that service connection is warranted on a secondary basis.  The Veteran is in receipt of service connection for DDD of the lumbar spine effective from July 1996 and bilateral lower extremity radiculopathy effective from October 2009.

The Board has considered the Veteran's assertion that he over-compensates for his back disability on one side.  VA records dated in 2001, 2002, and 2004 and a private March 2006 record (Dr. Skurka) reflect that there was no visual evidence of an antalgic posture or abnormal gait.  However, a May 2009 VA record reflects that the Veteran had an antalgic gait and walked with a cane.  

The earliest clinical evidence of a knee disability of DJD is in 2009, more than a decade after the Veteran was in receipt of service connection for a back disability.  2006 VA and 2007 SSA records reflect that the Veteran had full range of motion of the right knee, and the records are negative for complaints of right knee DJD.  A June 2009 Manhasset Diagnostic Imagining, P.C. record reflects that the Veteran was seen for chronic right knee pain.  A May 2011 VA record reflects that the Veteran reported that he walks with a cane when his back pain is "severe".

A September 2009 VA examination report reflects that the Veteran reported that the onset of his right knee pain was approximately 1 1/2 years earlier with pain walking up an incline.  The Veteran denied any unsteadiness of gait or history of falling.  The Veteran reported that he used a cane as an assistive device; however, he presented to the examination ambulating unassisted.  It was also noted that the Veteran gave a history of a right ankle fracture in 1980.  The September 2009 VA examination report reflects the clinician's opinion, based on review of the medical records and the medical history, that the claimed right knee disability is not related to the Veteran's back condition.  The September 2009 VA examination report also reflects that the Veteran's EMG findings revealed only "mild acute S1 radiculopathy on the right and left".

A December 2014/January 2015 VA report reflects that x-ray examination revealed no change in degenerative findings when compared to the 2009 examination.  The December 2014/January 2015 VA examination report with a February 2015 addendum reflects that the Veteran walks with a cane on a "regular," but not constant, basis for his right knee and back disabilities.  The Veteran reported pain from the back traveling down the right calf and causing numbness and tingling in the right leg.  If the Veteran had radiculopathy in the right leg, it seems reasonable from a lay perspective that he would compensate by using the left leg; however, he contends that he compensates for his service-connected back disabilities by using the right leg.  There is no clinical evidence of record that symptoms in the right leg would cause him to put more weight on that leg to ease use of the left leg.  (The Veteran reported no numbness or paresthesias in the left lower extremity, no constant pain in the left lower extremity, and only moderate intermittent pain - the same level as in the right leg.)

With regard to secondary etiology, the examiner found that the Veteran's post-service and nonservice-connected right ankle fracture would be "much more likely to cause a subsequent right knee condition in this Veteran" rather than his back disability.  

With regard to aggravation, the examiner opined that his service-connected back disability did not aggravate the right knee condition, and stated that there was no measurable aggravation.  The clinician indicated that it would be speculative to say that the Veteran's back condition had an effect on the right knee because such effect was not measureable.  The clinician's opinion was based on review of the medical records, examination, and consultation with an attending orthopedic doctor that the Veteran's ankle fracture would more likely cause knee problems than would a back disability with radiculopathy.

In a January 2018 informal hearing presentation, the Veteran's representative alleged that the February 2015 VA clinical opinion with regard to the Veteran's right knee disability was inadequate because the examiner "tries to separate out the effect of the Veteran's back injuries in service and post service."  The Board finds that the VA opinion, when taken as a whole, is adequate.  The initial December 2014 VA examination report reflects the opinion of the examiner that there is no measurable effect of the Veteran's back disability on his right knee and because such effect was not measurable any such opinion was speculative.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  In essence the opinion provider concluded that a definitive opinion with respect to aggravation could not be provided because any aggravation was not measureable.  Jones v. Shinseki, 23 Vet. App. 382 (2010). Here, it is clear that the procurable and assembled data was fully considered by the examiner.  

Thus, it is irrelevant whether or not the examiner "separated out" in-service back injuries from post-service back injuries.  Moreover, in a February 2015 VA addendum, the clinician noted that it was understood that the Veteran was in receipt of service connection for degenerative disease of the spine as well as bilateral lower extremity radiculopathy.  The clinician found that the Veteran's right knee disability was most likely caused or aggravated by a non-service-connected disability, including his right ankle fracture, and was less likely as not that it was caused or aggravated by the Veteran's back disabilities.  The Board finds that the opinion is adequate.  

The Board notes that under 38 C.F.R. § 3.310, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In the present case, the probative clinical evidence is against a finding that the Veteran's right knee disability is caused by, or aggravated by, a service-connected disability.  The Veteran has not presented competent credible evidence of an increase in the baseline level of severity.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of joints, to include with a right ankle status post fracture and surgery with a pin, aggravation, and DJD due to trauma or age.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 

ORDER

Entitlement to service connection for a right knee disability, to include as secondary to degenerative disc disease of the lumbar spine is denied.


REMAND

Rating Back Disability

The most recent VA examination report for the Veteran's back disability is from December 2014.  The Board finds that the Veteran should be afforded another examination which complies with the Court's opinion in Correia v. McDonald, 28 Vet. App. 158 (2016) as it relates to 38 C.F.R. § 4.59, which requires that VA examinations include testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  Moreover, if reasonably possible, the examiner should provide a retrospective opinion which identifies factors noted in Correia as they pertain to the December 2014 evaluation.  (The clinician need not opine as to the September 2009 VA examination as the examiner doubted the effort put forth by the Veteran.)  

At a newly scheduled examination, the Board finds that it would be helpful for the examiner to ascertain information with regard to flare-ups such as frequency, duration, alleviating, or precipitating factors.  (See Sharp v. Shulkin, No. 16-1385 (September 6, 2017), in which the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.)  

TDIU

The Veteran's claim for a TDIU is part of his claim for an increased rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, it must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records, if any, (such as those that may have been created since the last such update of the claims file).

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected back disability.  In particular, the examiner is requested to: 

a.  Test the range of motion of the Veteran's back in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide an opinion as to whether the Veteran put forth credible effort during range of motion testing. 

b.  The examiner should consider the Veteran's reports of flare-ups (to include frequency, duration, alleviating events, and precipitating events of such) and portray any related functional loss in terms of additional range of motion loss.  The examiner should attempt to estimate such functional loss, if necessary.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination report from December 2014/January 2015 and provide a retrospective opinion, if reasonably possible, which identifies the range of motion of the Veteran's back in active motion, passive motion, weight-bearing, and non-weight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

3.  Following completion of the above, readjudicate the issues of entitlement to an increased rating for the Veteran's back disability and entitlement to a TDIU on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


